DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 03/10/2021, with respect to the prior rejections of claim 12 under 35 USC 112 and claims 1, 2, 3, 5, 7, 8, 12, 16, 20 under 35 USC 103 have been fully considered and are persuasive.  The prior rejections have been withdrawn due to the amendments.  No new art is applied against the claims.
Allowable Subject Matter
Claims 1-10, 12-23 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes an infusion set for delivering insulin, the set designed with a base, a catheter, and a tortuous fluid pathway therein including a polymeric sorbent material within the pathway configured to sorp a phenolic excipient from the insulin, alone or in combination with the other features of the claims.  Additional subject matter not found includes a first and second sorbent materials with differing affinities for phenolic excipients positioned along a tortuous fluid pathway, the first and second sorbent materials configured to provide a diffusion gradient for sorping the phenolic excipient from the insulin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783